   Case 3:19-md-02885-MCR-GRJ Document 1702 Filed 03/14/21 Page 1 of 18




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION

 IN RE: 3M COMBAT                      ARMS         Case No. 3:19md2885
 EARPLUG PRODUCTS
 LIABILITY LITIGATION

 This Document Relates to:                          Judge M. Casey Rodgers
 Estes, 7:20cv137                                   Magistrate Judge Gary R. Jones
 Hacker, 7:20cv131
 Keefer, 7:20cv104


                                           ORDER

       This Order addresses the following motions in limine for the upcoming

bellwether trial, beginning March 29, 2021: Defendants’ IX, XIV, XXVIII, and

XXIX; and Plaintiffs’ E(3), F(1), G(7), and I(1).1

Defendants’ Motions

IX. Character Evidence relating to Plaintiffs’ military service unconnected
to their alleged CAEv2 use, including commendations

       Defendants move to exclude mention of Plaintiffs’ military commendations

and any military activities unrelated to the parties’ claims or defenses. Defendants

claim that this evidence would constitute inadmissible character evidence designed

to bolster Plaintiffs’ credibility. Defendants also argue that such evidence is not

relevant to any claims, defenses, or damages, and it presents a high danger of undue


       1
          This Order resolves all remaining motions in limine, except for those set for discussion
at the pretrial conference.
   Case 3:19-md-02885-MCR-GRJ Document 1702 Filed 03/14/21 Page 2 of 18
                                                                              Page 2 of 18


prejudice. Plaintiffs argue in response that a person’s general background, which

would include Plaintiffs military service and commendations, is important to give

the jurors context. The Court disagrees.

      Courts typically consider evidence of military or police commendations as

impermissible character evidence, beyond ordinary background evidence.               See

Leahy v. Salem, 2011 WL 13263541, at *4 (E.D. Pa. Feb. 4, 2011) (finding plaintiffs

could not introduce evidence of plaintiff’s military commendations or possible acts

of heroics because such evidence did not speak to his truthfulness); Selliken v.

Country Mut. Ins. Co., 2014 WL 12634309, at *2 (E.D. Wash. Jan. 21, 2014)

(finding evidence of plaintiff’s honorable military service was not probative, and

was prejudicial, in a lawsuit unrelated to plaintiff’s military service); see also United

States v. Brown, 503 F. Supp. 2d 239, 242 (D.D.C. 2007) (finding evidence of prior

police commendations and awards went beyond background evidence). The Court

agrees and also finds that any probative value of this type of evidence is substantially

outweighed by the risk unfair prejudice. See Fed. R. Evid. 403. Defendants’ motion

to exclude evidence of Plaintiffs’ military commendations and awards for

background purposes is GRANTED. With that said, testimony by a Plaintiff that

he was promoted during his military service and/or honorably discharged from the

military is admissible as background evidence.
   Case 3:19-md-02885-MCR-GRJ Document 1702 Filed 03/14/21 Page 3 of 18
                                                                              Page 3 of 18


XIV.    Arguments regarding 3M’s alleged monopoly of hearing protection
device market

      Defendants move to exclude evidence or argument about Defendants’ share

of the hearing protection device market as a “monopoly” or “virtual monopoly.”

Defendants argue “Plaintiffs have erroneously implied that Defendants unfairly

affected competition and dominated the hearing protection market for the military.”

See Def. Mot., ECF No. 1664 at 25. Additionally, because antitrust violations are

not at issue in this litigation, Defendants argue this evidence is irrelevant. Plaintiffs

argue in response that the evidence is relevant to show Defendants’ “recognition”

that there were safer alternative earplug designs and for purposes of punitive

damages. See Pl. Resp., ECF No. 1674 at 15. The Court agrees, in part.

      The term “monopoly” has legal significance in the context of antitrust law.

Because no antitrust violations are at issue in these proceedings, the use of the term

or any derivative of the term, such as “virtual monopoly” or “monopolistic practices”

is precluded. See Aetna, Inc. v. Blue Cross Blue Shield of Michigan, 2015 WL

1646464, at *11-12 (E.D. Mich. Apr. 14, 2015). The probative value of these terms

is substantially outweighed by the risk of confusing or misleading the jury. See

SolidFX, LLC v. Jeppesen Sanderson, Inc., 2014 WL 1319361, at *3 (D. Colo. Apr.

2, 2014) (“[O]veruse of anti-trust terms – such as monopoly and relevant market –

are likely to confuse the jury about the real issues in the case…”). However,

Plaintiffs may submit evidence of Defendants’ market share provided the evidence
   Case 3:19-md-02885-MCR-GRJ Document 1702 Filed 03/14/21 Page 4 of 18
                                                                           Page 4 of 18


is relevant to motive and punitive damages. Defendants’ motion is GRANTED IN

PART AND DENIED IN PART.

XXVIII. References to the bellwether process

      GRANTED, IN PART. In its previous denial of Plaintiffs’ motion to exclude

the case census forms, the Court concluded that the fact that the census forms were

completed before extensive discovery and without access to records goes to

credibility and weight. See In re: 3M, 2021 WL 918214, at *10 (N.D. Fla. Mar. 10,

2021). In the same vein, the parties will be permitted to provide context for when

the forms were completed in the litigation, i.e. before records were obtained. The

parties, however, will not be permitted to discuss the bellwether selection process.

XXIX.      Discovery process and disputes

      GRANTED, IN PART. Defendants’ motion is granted with respect to any

reference to the subject and outcome of discovery disputes litigated before the Court,

including but not limited to motions to compel and motions for protective orders,

and the Court’s rulings on those motions. See Amegy Bank Nat. Ass’n v. DB Priv.

Wealth Mortg., Ltd., No. 2:12-CV-243-FTM-38CM, 2014 WL 791505, at *3 (M.D.

Fla. Feb. 24, 2014) (excluding as unduly prejudicial reference to any discovery

objections, including privilege objections, made in pretrial discovery and any of the

court’s rulings on such objections); Eli Rsch., LLC v. Must Have Info Inc., No. 2:13-

CV-695-FTM-38CM, 2015 WL 6501070, at *2 (M.D. Fla. Oct. 22, 2015) (similar).
     Case 3:19-md-02885-MCR-GRJ Document 1702 Filed 03/14/21 Page 5 of 18
                                                                          Page 5 of 18


The parties are permitted to introduce evidence showing that certain data,

memoranda, instructions, labels, and correspondence do not exist, including by

referencing that they were requested in discovery but not produced. However, the

parties cannot suggest to the jury that one side or the other was entitled to certain

discovery that was not produced if the Court ruled otherwise on a discovery motion.

Additionally, the Court cautions the parties that repeated introduction of such

evidence, to the extent it becomes cumulative and unnecessary, will not be permitted

under Rule 403.

Plaintiffs’ Motions

E.     Motions to Exclude “Mind-Reading”

      3.     Motion to exclude hearsay testimony on the knowledge and
decisions of NVLAP

       Plaintiffs move to exclude testimony from Elliott Berger regarding NVLAP

audits, including testimony that NVLAP has “approved of” specific Aearo testing

practices. See Pl. Mot., ECF No. 1663 at 21 (internal quotes omitted). Plaintiffs

argue that Berger has no foundation to testify as to the knowledge and impressions

of the NVLAP. Defendants respond that Berger’s foundation for testifying on

NVLAP’s audits of Aearo’s EARCAL lab and policy manual is based on his

personal knowledge. Defendants state that Berger will not offer testimony regarding

the state of mind or knowledge of NVLAP; rather, he will testify that “NVLAP has
   Case 3:19-md-02885-MCR-GRJ Document 1702 Filed 03/14/21 Page 6 of 18
                                                                                Page 6 of 18


accredited, approved procedures of, audited, and given comments regarding the lab.”

Def. Resp., ECF No. 1673 at 12.

      Consistent with the Court’s previous Order, Berger can testify to his

understanding of EARCAL’s laboratory NVLAP accreditation based on his

personal experience working in, and managing, the EARCAL lab. See ECF No.

1680 at 11-12. Berger, however, is not permitted to testify as to the knowledge or

state of mind of any NVLAP auditor or the NVLAP. Berger is also not permitted to

provide testimony consisting of out-of-court statements made by any NVLAP

auditor that constitute hearsay, including statements about the lab’s testing

practices.2

      Defendants argue that comments from an NVLAP auditor regarding the

EARCAL lab do not constitute hearsay because their “significance lies solely in the

fact that [they were] made.” See Def. Resp., ECF No. 1673 at 12 (quoting FRE 801,

1972 advisory committee note to (c)) (internal quotes omitted). An out-of-court

statement is not hearsay if it is admitted for some purposes other than the truth of the

matter asserted. See Fed. R. Evid. 801(c). Thus, “an out-of-court statement that is

either (1) offered to show its effect on the listener or (2) more in the nature of an

order or a request that, to a large degree, is not even capable of being true or false,


      2
        Specifically, Berger cannot testify that “NVLAP feels we do a pretty good job.” See
Berger Dep., ECF No. 1663-17 at 4.
     Case 3:19-md-02885-MCR-GRJ Document 1702 Filed 03/14/21 Page 7 of 18
                                                                           Page 7 of 18


is not hearsay.” United States v. Hart, No. 20-11096, -- F. App’x ----, 2021 WL

373097, at *1 (11th Cir. Feb. 3, 2021) (citing United States v. Rivera, 780 F.3d 1084,

1092 (11th Cir. 2015)); see United States v. Cruz, 805 F.2d 1464, 1478 (11th Cir.

1986) (same). However, it is not readily apparent to the Court how an out-of-court

statement made by an NVLAP auditor regarding Aero’s EARCAL lab is relevant

solely because the statement was made, and Defendants have not provided specific

examples for the Court to consider. As a result, Plaintiffs’ motion to exclude hearsay

testimony on the knowledge and decisions of the NVLAP, to extent based on

hearsay, is GRANTED.

F.     Motions to Exclude Prejudicial Non-Scientific Evidence

       1.    Motion to exclude lay opinion on the CAEv2’s efficacy

       Plaintiffs move to exclude testimony and documents containing lay opinions

on the CAEv2’s efficacy. Plaintiffs argue that (1) the lay witnesses’ opinions on the

CAEv2’s efficacy is “based on scientific, technical, or other specialized knowledge”

and therefore inadmissible under Rule 701; (2) anecdotes or statements about the

CAEv2’s efficacy contained in various emails, PowerPoint presentations, and

reports or studies not generated by experts disclosed and qualified in this litigation

constitute inadmissible hearsay; and (3) these opinions should be excluded under

Rule 403 because they “would only confuse and mislead jurors on such scientific

issues.” Defendants respond that the witnesses’ testimony is relevant because it
   Case 3:19-md-02885-MCR-GRJ Document 1702 Filed 03/14/21 Page 8 of 18
                                                                             Page 8 of 18


rebuts Plaintiffs’ claims that the CAEv2 “will not properly fit anyone” and is

admissible under Rule 701 because it describes their personal experiences with the

CAEv2 and is not based specialized knowledge within the scope of Rule 702.

Defendants further respond that the documents discussing the CAEv2’s efficacy are

admissible under the business-records exception. The Court agrees with Defendants,

in part.

       The Court will permit lay witnesses to testify regarding their personal use of

the CAEv2 and how the earplug worked for them. See Fed. R. Evid. 701. “Under

Federal Rule of Evidence 701, a lay witness may give testimony in the form of an

opinion as long as the opinion is ‘(a) rationally based on the witness’s perception;

(2) helpful to clearly understanding the witness’s testimony or to determining a fact

in issue; and (c) not based on scientific, technical, or other specialized knowledge

within the scope of Rule 702.’ ” United States v. Umbach, 708 F. App’x 533, 545

(11th Cir. 2017). Subsection (c) is intended “to eliminate the risk that the reliability

requirements set forth in Rule 702 will be evaded through the simple expedient of

proffering an expert in lay witness clothing.” Id. (quoting Fed. R. Evid. 701 advisory

committee’s note to 2000 amendments). The lay witnesses’ opinions regarding their

personal use of the CAEv2 and opinions that are rationally based on their perception

of its efficacy satisfy Rule 701’s requirements because an opinion that ambient

sounds are reduced while wearing an earplug does not require specialized
   Case 3:19-md-02885-MCR-GRJ Document 1702 Filed 03/14/21 Page 9 of 18
                                                                                  Page 9 of 18


knowledge.3 Plaintiffs’ criticisms that the lay witnesses’ opinions lack a

technical/medical basis are not grounds for excluding the testimony but instead are

fodder for cross-examination. See Tampa Bay Shipbuilding & Repair Co. v. Cedar

Shipping Co., Ltd., 320 F.3d 1213, 1221 (11th Cir. 2003). Moreover, the Court finds

that the testimony is probative of Plaintiffs’ claims that the CAEv2 “will not properly

fit anyone” and that its probative value is not substantially outweighed by a danger

of jury confusion. Plaintiffs’ motion to exclude lay witness testimony regarding the

witnesses’ personal use and perception of the CAEv2’s efficacy is DENIED.

       However, the Court finds that lay opinions regarding the CAEv2’s efficacy

contained in the documents cited by Plaintiffs must be excluded because they are

inadmissible hearsay. One of the documents is a PowerPoint presentation created by

LTC Lorraine Babeu. See ECF No. 1663-34. At her deposition, LTC Babeu testified

that she prepared the PowerPoint for use at a conference in 2005, for the purpose of

presenting information about a study she conducted on the CAEv2. See Babeu

Depo. Tr. at 109, 150. According to LTC Babeu, before she gave the PowerPoint

presentation, Elliott Berger (an Aero employee) “reviewed and corrected” the study

“so that it presented the [CAEv2] in a proper light.” See id. at 152–55. In light of

this, the Court finds that LTC Babeu’s PowerPoint presentation does not satisfy the


       3
          To be clear, no lay witness may offer an opinion of the overall effectiveness of the
CAEv2. See Fed. R. Evid. 701(a). The Court will give a limiting instruction in connection with
this type of testimony to ensure the jury is not confused or misled.
   Case 3:19-md-02885-MCR-GRJ Document 1702 Filed 03/14/21 Page 10 of 18
                                                                                      Page 10 of 18


business records exception because (1) Defendants have not made a sufficient

showing that the PowerPoint was made in the course of a regularly conducted

business activity, see Lion Oil Trading & Transp. Inc., No. 98 Civ. 11315, 2011 WL

855876, at *6 (S.D.N.Y. Feb. 11, 2011) (finding PowerPoints were not business

records because they were “unique responses to unusual or isolated events”); and (2)

Berger’s involvement in ensuring that the study underlying the PowerPoint

“presented the [CAEv2] in a proper light” undermines the PowerPoint’s

trustworthiness and reliability, see id. See United States v. Bueno-Sierra, 99 F.3d

375, 378 (11th Cir. 1996) (“The touchstone of admissibility under the business

records exception to the hearsay rule is reliability, and a trial judge has broad

discretion to determine the admissibility of such evidence.”).

       Additionally, assuming the other documents cited by Plaintiffs satisfy Rule

803(6)’s requirements, 4 the statements regarding the CAEv2’s efficacy contained

within the documents are inadmissible hearsay-within-hearsay. E.g., ECF No. 1663-

26 at 2 (PowerPoint slide containing a statement regarding the CAEv2’s efficacy

“from a soldier in Iraq”); ECF No. 1663-31 at 11 (email from a soldier in Iraq stating


       4
          “[T]he mere fact that a business record was created for a business entity does not
necessarily satisfy the requirements of Rule 803(6)(B) that ‘the record was kept in the course of a
regularly conducted activity of a business’ and Rule 803(6)(C) that ‘making the record was a
regular practice of that activity.’ ” United States v. Parnell, No. 1:13-CR-12, 2015 WL 3447250,
at *9 (M.D. Ga. May 28, 2015); see Candy Craft Creations, LLC v. Gartner, No. 2:12-cv-91, 2015
WL 6680883, at *2 (S.D. Ga. Nov. 2, 2015) (“[M]any courts have recognized that merely because
a party’s employee regularly receives and sends e-mails does not equate to a finding that all such
e-mails fall within the business records exception to the hearsay rule.”).
     Case 3:19-md-02885-MCR-GRJ Document 1702 Filed 03/14/21 Page 11 of 18
                                                                           Page 11 of 18


that the CAEv2 earplugs “work great in this environment!”); ECF No. 1663-33 at

23 (email from a solider sharing “two success stories” regarding the CAEv2); see

Fed. R. Evid. 805; Braggs v. Dunn, No. 2:14cv601, 2017 WL 426875, at *4 (M.D.

Ala. Jan. 31, 2017) (“[I]f business records include statements made by individuals

who were not engaging in a regularly conducted business activity, those statements

amount to hearsay within hearsay.”); Candy Craft Creations, 2015 WL 6680883, at

*3 (excluding emails between plaintiffs’ representatives and their customers

regarding questions and complaints about the plaintiffs’ products because

“[d]efendants have not established that the customers whose complaints are recorded

. . . were acting in the scope of any regularly conducted business activity”).

        Plaintiffs’ motion to exclude LTC Babeu’s PowerPoint presentation and

documents containing anecdotal hearsay regarding the CAEv2’s efficacy is

GRANTED.

G.      Motions to Exclude Prejudicial Evidence Relating to Plaintiffs

      7.    Motion to exclude evidence or argument regarding speculative
future treatments

        Plaintiffs move to exclude testimony from Defendants’ vocational expert,

Michael Shahnasarian that “[t]here are ways to mitigate problems that could

potentially arise in the future that have not manifested that would negate a loss of

earning capacity, but at this point it would be speculative.” See Pl. Mot., ECF No.

1663 at 30 (internal quotes omitted). Plaintiffs argue that this statement constitutes
     Case 3:19-md-02885-MCR-GRJ Document 1702 Filed 03/14/21 Page 12 of 18
                                                                                        Page 12 of 18


speculative testimony of future treatment. Given the way in which this testimony

came in at Shahnasarian’s deposition, the Court agrees with Defendants that

Shahnasarian’s use of the qualifier “speculative” was in reference to his

determination that the Plaintiff had sustained a loss of earnings capacity, not as a

qualifier on potential future treatments.5 Plaintiffs’ motion is DENIED.

I.      Motions Applicable to Stephen Hacker

     1.  Motion to exclude opinion testimony of undisclosed expert Dr.
Cunningham

        Plaintiffs move to exclude Hacker’s treating physician, Dr. Calhoun

Cunningham, from testifying regarding Hacker’s tinnitus, noise exposure, and use

of hearing protection devices on the grounds that the testimony constitutes expert

opinion beyond the scope of treatment that was not disclosed pursuant to Fed. R.

Civ. P. 26(a)(2). Dr. Cunningham is an otolaryngologist specializing in otology and

neurotology at Duke University Medical Center. Dr. Cunningham treated Hacker for

hearing loss in 2015. See ECF No. 81-78 at 9. As part of his treatment, Dr.

Cunningham diagnosed Hacker with otosclerosis of the right ear. Id. at 12. During a

subsequent surgical operation on Hacker’s inner ear, Dr. Cunningham discovered a

congenital facial nerve abnormality. Id. at 39. Based on his treatment and

        5
          Shahnasarian testified that “[t]here are ways to mitigate problems that could potentially
arise in the future that have not manifested that would negate a loss of earning capacity, but at this
point it would be speculative, based on the individual factors that I’ve assessed, to reach a
determination that he has sustained a loss of earning capacity.” See Shahnasarian Dep., ECF No.
1663-70 at 9.
  Case 3:19-md-02885-MCR-GRJ Document 1702 Filed 03/14/21 Page 13 of 18
                                                                            Page 13 of 18


observation of Hacker both before and during surgery, Dr. Cunningham testified that

Hacker’s hearing loss is due to either otosclerosis or the facial nerve abnormality.

See Dr. Cunningham Depo. Tr. at 34. Dr. Cunningham was not designated an expert

in this case and did not provide a Rule 26 disclosure.

      Plaintiffs argue that Dr. Cunningham’s testimony should be excluded because

only Hacker’s tinnitus, not his hearing loss, is at issue in this litigation and Dr.

Cunningham’s treatment of Hacker was limited to his hearing loss. Plaintiffs also

argue that Dr. Cunningham’s testimony as to whether Hacker’s noise exposure or

use of hearing protection devices caused his hearing loss should be excluded because

it exceeds the scope of Dr. Cunningham’s treatment of Hacker. Finally, Plaintiffs

argue that Dr. Cunningham’s testimony about Hacker’s tinnitus, noise exposure, and

use of the CAEv2 should be excluded under Rules 401, 403, and 602 because he

only treated Hacker for hearing loss and thus has no foundation to discuss whether

the CAEv2 or noise exposure caused Hacker’s tinnitus. Defendants counter that

Hacker’s tinnitus was within the scope of Dr. Cunningham’s treatment because he

“evaluated Hacker’s tinnitus for the purposes of his treatment.” Defendants further

argue that their failure to provide a summary Rule 26(a) disclosure was substantially

justified or harmless. See Fed. R. Civ. P. 37(c)(1). The Court disagrees.
  Case 3:19-md-02885-MCR-GRJ Document 1702 Filed 03/14/21 Page 14 of 18
                                                                         Page 14 of 18


             a.     Whether Dr. Cunningham proffered expert opinions

      “Treating physicians disclosed only as lay witnesses may testify only to lay

facts.” Tomson v. Minn. Life Ins. Co., No. 6:18-cv-1719, 2020 WL 5822247, at *2

(M.D. Fla. May 14, 2020) (quoting Rangel v. Anderson, 202 F. Supp. 3d 1361, 1365

(S.D. Ga. 2016)). “A treating physician providing lay testimony can testify narrowly,

limited to personal knowledge resulting from providing medical care, involving

consultation, examination, or treatment of a patient plaintiff.” Chapman v. Procter

& Gamble Distrib., LLC, 766 F.3d 1296, 1316 n.23 (11th Cir. 2014) (citing United

States v. Henderson, 409 F.3d 1293, 1300 (11th Cir. 2005)). “But ‘a treating doctor

. . . is providing expert testimony if the testimony consists of opinions based on

‘scientific, technical, or other specialized knowledge’ regardless of whether those

opinions were formed during the scope of interaction with a party prior to

litigation.’ ” Id. (quoting Musser v. Gentiva Health Servs., 356 F.3d 751, 757 n.2

(7th Cir. 2004)).

      The Court finds that Dr. Cunningham’s testimony regarding Hacker’s tinnitus

exceeds the scope of his treatment. A review of Hacker’s records from Duke

University Medical Center and Dr. Cunningham’s deposition testimony shows that

Dr. Cunningham did not diagnose or treat Hacker’s tinnitus. See ECF No. 81-78 at

9 (medical record dated 9/11/2015 listing “Hearing Loss” as “Reason for Visit” and

“Otosclerosis of right ear” under “Diagnoses” and “Problem List”); Dr. Cunningham
   Case 3:19-md-02885-MCR-GRJ Document 1702 Filed 03/14/21 Page 15 of 18
                                                                                     Page 15 of 18


Depo. Tr. at 34 (Q. And is it your opinion and diagnosis that in Mr. Hacker’s case,

Mr. Hacker’s hearing loss was caused, again, either by otosclerosis or by his facial

nerve abnormality? A. Yes.”). It is true Dr. Cunningham testified that Hacker’s facial

nerve abnormality or otosclerosis could cause tinnitus.6 See Dr. Cunningham Depo.

Tr. at 34–36; see also id. at 46 (“[I]f you correct the hearing loss . . . oftentimes the

tinnitus will improve.”). But “when a treating physician’s testimony is based on a

hypothesis, not the experience of treating the patient, it crosses the line from lay to

expert testimony.” Williams v. Mast Biosurgery USA, Inc., 644 F.3d 1312, 1317–18

(11th Cir. 2011); see Henderson, 409 F.3d at 1300 (“[T]he ability to answer

hypothetical questions is ‘[t]he essential difference’ between expert and lay

witnesses.” (citation omitted)).

       Similarly, Dr. Cunningham’s causation opinions relating to Hacker’s noise

exposure and use of hearing protection devices are due to be excluded. Causation

opinions typically fall outside the scope of a treating physician’s care and treatment

and thus cross the line from lay to expert testimony. See Bryan v. Whitfield, No.

3:14cv341, 2015 WL 11109792, at *3 (N.D. Fla. July 15, 2015) (citing Wilson v.

Taser Int’l, Inc., 303 F. App’x 708, 712–13 (11th Cir. 2008)). Indeed, as Dr.


       6
          While it is also true, as Defendants emphasize, that Hacker’s Duke medical records note
his reports and denials of tinnitus, see ECF No. 81-78 at 6, 150, 175, and that his patient
instructions state that “[m]ost patients with otosclerosis notice Tinnitus (head noise) to some
degree,” and “[t]he amount of Tinnitus is not necessarily related to the degree or type of hearing
impairment,” see id at 20, in the Court’s view, this does not indicate that Dr. Cunningham
diagnosed or treated Hacker for tinnitus in addition to hearing loss.
  Case 3:19-md-02885-MCR-GRJ Document 1702 Filed 03/14/21 Page 16 of 18
                                                                         Page 16 of 18


Cunningham conceded at his deposition, he never reached the opinion or conclusion

that Hacker’s hearing loss or tinnitus were related in any way to his use of the

CAEv2. See Dr. Cunningham Depo. Tr. at 44–45; see also id. at 13 (“Q. Before you

received a subpoena in this case, did you have any knowledge that Mr. Hacker is

contending that a 3M product called the Combat Arms Version 2 Earplug had caused

his hearing loss? A. No. I did not.”). The Court therefore finds that Dr.

Cunningham’s causation opinions are outside the scope of his lay witness testimony

as a treating physician. See Wilson, 303 F. App’x at 712 (“[A]lthough Dr. Meier was

the treating physician, his opinion regarding the cause of Wilson’s injuries was not

needed to explain his decision making process, nor did it pertain to Wilson’s

treatment.”); Kraese v. Jialiang Qi, No. CV417-166, 2021 WL 640826, at *3 (S.D.

Ga. Feb. 18, 2021) (“[N]either Plaintiff nor Dr. Dennison demonstrated that Dr.

Dennison needed to determine the cause of Plaintiff’s injury to diagnose or treat her

injury.”). Rather, Dr. Cunningham’s opinions regarding the cause of Hacker’s

tinnitus are merely hypotheses that cross the line from lay to expert testimony. See

Williams, 644 F.3d at 1317–18.

            b.    Whether Defendants’ failure to comply with Rule 26’s
disclosure requirements was substantially justified or harmless

      Under Rule 37(c)(1), the sanction of exclusion is automatic and mandatory

unless the sanctioned party can show that its violation of Rule 26(a) was either

“substantially justified” or “harmless.” See Mitchell v. Ford Motor Co., 318 F.
  Case 3:19-md-02885-MCR-GRJ Document 1702 Filed 03/14/21 Page 17 of 18
                                                                           Page 17 of 18


App’x 821, 824 (11th Cir. 2009). In determining whether the failure to disclose was

substantially justified or harmless, courts “consider the non-disclosing party’s

explanation for its failure to disclose, the importance of the information, and any

prejudice to the opposing party” that would result from the admission of the

information. See Lips v. City of Hollywood, 350 F. App’x 328, 340 (11th Cir. 2009).

      Defendants do not argue that their failure to disclose Dr. Cunningham’s expert

opinions was substantially justified. They argue instead that their violation of Rule

26(a) was harmless because (1) Plaintiffs were put on notice of Dr. Cunningham’s

expert opinions during his deposition, and (2) Plaintiffs’ experts considered Dr.

Cunningham’s records and testimony in forming their opinions. According to

Defendants, there is therefore “no additional discovery Plaintiffs would have

pursued and no further evidence they would have adduced.” The Court is not

persuaded. For one, allowing Dr. Cunningham to proffer expert testimony would

“subvert this Court’s scheduling orders, not to mention the Federal Rules of Civil

Procedure.” See Kraese, 2021 WL 640826, at *5 (quoting Thompson v. United

States, No. 4:17-cv-63, 2019 WL 149553, at *11 (S.D. Ga. Jan. 9. 2019)). Even if

the Court were to conclude that Plaintiffs are unlikely to be surprised at trial by Dr.

Cunningham’s expert opinions, “this does not excuse [Defendants’] fairly blatant

disregard for the rules.” See Martin v. Wal-Mart Stores E., L.P., No. CV418-197,

2020 WL 5949222, at *4 (S.D. Ga. Oct. 7, 2020); Kraese, 2021 WL 640826, at *6
  Case 3:19-md-02885-MCR-GRJ Document 1702 Filed 03/14/21 Page 18 of 18
                                                                            Page 18 of 18


(finding that the plaintiff’s “blatant disregard for Rule 26’s requirements . . . weighs

heavily in favor of excluding Dr. Dennison’s expert opinions”). Moreover, without

at least a summary of Dr. Cunningham’s opinions or expected testimony, Plaintiffs’

counsel “could not have fully prepared to depose [Dr. Cunningham] on those issues.”

See Kraese, 2021 WL 640826, at *5.

      As a result, Rules 26 and 37 compel the Court to exclude Dr. Cunningham’s

expert testimony regarding Hacker’s tinnitus, noise exposures, and use of hearing

protection devices, and Plaintiffs’ motion is GRANTED. Consequently, the Court

limits Dr. Cunningham’s testimony to only the facts and observations he obtained

firsthand during the course of his treatment and diagnosis of Hacker.

      SO ORDERED, on this 14th day of March, 2021.


                                 M. Casey Rodgers
                                 M. CASEY RODGERS
                                 UNITED STATES DISTRICT JUDGE
